
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.33


Promissory Note
(Borrowing Base Revolving Line of Credit)


$50,000,000.00   February 13, 2009

        FOR VALUE RECEIVED EXTRA SPACE PROPERTIES THIRTY LLC, a Delaware limited
liability company (the "Borrower"), hereby promises to pay to the order of BANK
OF AMERICA, N.A., a national banking association (together with any and all of
its successors, participants and assigns and/or any other holder of this Note,
"Lender"), without offset, in immediately available funds in lawful money of the
United States of America, at Bank of America, N.A., Commercial Real Estate Bank,
NV1-119-04-08, 300 S. Fourth Street, 4th Floor, Las Vegas, NV 89101-6014, the
principal sum of Fifty Million and No/100 Dollars ($50,000,000.00) (or the
unpaid balance of all principal advanced against this Note, if that amount is
less), together with interest on the unpaid principal balance of this Note from
day to day outstanding as hereinafter provided.

        Section 1.    Payments; Revolving Nature of Loan.    

        (a)    Payment Schedule and Maturity Date.    Prior to maturity, accrued
and unpaid interest shall be due and payable in arrears on the first day of each
month commencing on March 1, 2009. The entire principal balance of this Note
then unpaid, together with all accrued and unpaid interest and all other amounts
payable hereunder and under the other Loan Documents (as hereinafter defined),
shall be due and payable in full on February 13, 2012 (the "Maturity Date"), the
final maturity of this Note.

        (b)    Nature of Revolving Line of Credit.    The loan evidenced hereby
is a revolving line of credit and Borrower shall be entitled to re-borrow
amounts prepaid prior to the Maturity Date. Although the outstanding principal
balance of this Note may be zero from time to time, this Note and the other Loan
Documents will remain in full force and effect until the Maturity Date or all
obligations of Borrower and Guarantor relating to the Loan are indefeasibly paid
and performed in full, whichever is later. Upon the occurrence of any Event of
Default, Lender may in its sole discretion suspend or terminate its commitment
to make advances of the proceeds hereof without notice to Borrower or Guarantor
or further act on the part of Lender.

        Section 2.    Loan Documents.    This Note is secured by certain Deeds
of Trust, Assignments, Security Agreements and Fixture Filings and/or Mortgages
Assignments, Security Agreements and Fixture Filings (as the same may from time
to time be amended, restated, modified or supplemented, and individually and
collectively, the "Security Instruments") from Borrower or certain wholly owned
subsidiaries of Borrower, to Lender or the trustee named therein (as
applicable), for the benefit of Lender, conveying and encumbering certain real
and personal properties more particularly described therein (individually and
collectively, the "Property"). This Note, the Security Instruments, the
Revolving Line of Credit Agreement between Borrower and Lender of even date
herewith (as the same may from time to time be amended, restated, modified or
supplemented, the "Loan Agreement") and all other documents now or hereafter
securing, guaranteeing or executed in connection with the loan evidenced by this
Note (the "Loan"), other than the Environmental Agreements as the same may from
time to time be amended, restated, modified or supplemented, are herein
sometimes called individually a "Loan Document" and together the "Loan
Documents."

        Section 3.    Interest Rate.    

        (a)    BBA LIBOR Daily Floating Rate.    The unpaid principal balance of
this Note from day to day outstanding which is not past due, shall bear interest
at a fluctuating rate of interest per annum equal to the BBA LIBOR Daily
Floating Rate for that day plus Three Hundred Twenty-Five (325) basis points per
annum. The "BBA LIBOR Daily Floating Rate" shall mean a fluctuating rate of
interest per annum equal to the British Bankers Association LIBOR Rate ("BBA
LIBOR"), as published by Reuters (or other commercially available source
providing quotations of BBA LIBOR as selected by Lender from time to time) as
determined for each

--------------------------------------------------------------------------------



Business Day at approximately 11:00 a.m. London time two (2) London Banking Days
prior to the date in question, for U.S. Dollar deposits (for delivery on the
first day of such interest period) with a one month term, as adjusted from time
to time in Lender's sole discretion for reserve requirements, deposit insurance
assessment rates and other regulatory costs. A "London Banking Day" is a day on
which banks in London are open for business and dealing in offshore dollars.
Interest shall be computed for the actual number of days which have elapsed, on
the basis of a 360-day year.

        (b)    Alternative Rates.    Lender may notify Borrower if the BBA LIBOR
Daily Floating Rate is not available for any reason, or if Lender determines
that no adequate basis exists for determining the BBA LIBOR Daily Floating Rate,
or that the BBA LIBOR Daily Floating Rate will not adequately and fairly reflect
the cost to Lender of funding the Loan, or that any applicable Law or regulation
or compliance therewith by Lender prohibits or restricts or makes impossible the
charging of interest based on the BBA LIBOR Daily Floating Rate. If Lender so
notifies Borrower, then interest shall accrue and be payable on the unpaid
principal balance of this Note at a fluctuating rate of interest equal to the
Prime Rate of Lender plus One Hundred (100) basis points per annum, from the
date of such notification by Lender until Lender notifies Borrower that the
circumstances giving rise to such suspension no longer exist, or until the
Maturity Date of this Note (whether by acceleration, declaration, extension or
otherwise), whichever is earlier to occur. The term "Prime Rate" means, on any
day, the rate of interest per annum then most recently established by Lender as
its "prime rate." Any such rate is a general reference rate of interest, may not
be related to any other rate, and may not be the lowest or best rate actually
charged by Lender to any customer or a favored rate and may not correspond with
future increases or decreases in interest rates charged by other lenders or
market rates in general, and Lender may make various business or other loans at
rates of interest having no relationship to such rate. Any change in the Prime
Rate shall take effect at the opening of business on the day specified in the
public announcement of a change in Lender's Prime Rate. If Lender (including any
subsequent holder of this Note) ceases to exist or to establish or publish a
prime rate from which the Prime Rate is then determined, the applicable variable
rate from which the Prime Rate is determined thereafter shall be instead the
prime rate reported in The Wall Street Journal (or the average prime rate if a
high and a low prime rate are therein reported), and the Prime Rate shall change
without notice with each change in such prime rate as of the date such change is
reported.

        (c)    Past Due Rate.    If any amount payable by Borrower under any
Loan Document is not paid when due (without regard to any applicable grace
periods), such amount shall thereafter bear interest at the Past Due Rate (as
defined below) to the fullest extent permitted by applicable Law. Accrued and
unpaid interest on past due amounts (including interest on past due interest)
shall be due and payable on demand, at a fluctuating rate per annum (the "Past
Due Rate") equal to the BBA LIBOR Daily Floating Rate plus seven hundred
twenty-five (725) basis points.

        Section 4.    Prepayment.    Borrower may prepay the principal balance
of this Note, in full at any time or in part from time to time, without fee,
premium or penalty, provided that: (a) Lender shall have actually received from
Borrower prior written notice of (i) Borrower's intent to prepay, (ii) the
amount of principal which will be prepaid (the "Prepaid Principal"), and
(iii) the date on which the prepayment will be made; (b) each prepayment shall
be in the amount of $1,000 or a larger integral multiple of $1,000 (unless the
prepayment retires the outstanding balance of this Note in full); and (d) each
prepayment shall be in the amount of 100% of the Prepaid Principal, plus accrued
unpaid interest thereon to the date of prepayment, plus any other sums which
have become due to Lender under the Loan Documents on or before the date of
prepayment but have not been paid. Although the outstanding principal balance of
this Note may be zero from time to time, such fact shall not constitute an
election by Borrower to terminate the Loan and this Note and the other Loan
Documents will remain in full force and effect until the Maturity Date.

2

--------------------------------------------------------------------------------



        Section 5.    Late Charges.    If Borrower shall fail to make any
payment under the terms of this Note (other than the payment due at maturity)
within fifteen (15) days after the date such payment is due, Borrower shall pay
to Lender on demand a late charge equal to four percent (4%) of the amount of
such payment. Such fifteen (15) day period shall not be construed as in any way
extending the due date of any payment. The late charge is imposed for the
purpose of defraying the expenses of Lender incident to handling such delinquent
payment. This charge shall be in addition to, and not in lieu of, any other
amount that Lender may be entitled to receive or action that Lender may be
authorized to take as a result of such late payment. All unpaid late charges
shall be included in the total indebtedness subject to the Security Instruments
for all purposes, including in connection with a foreclosure sale. For purposes
of Utah Code Annotated Section 57-1-28, the parties agrees that (A) all unpaid
late charges and other amounts owing hereunder or under the Loan Documents shall
constitute a part of and be entitled to the benefits of Lender's Security
Instruments lien upon the Property and (ii) Lender may add all unpaid late
charges and other amounts owing hereunder or under the Loan Documents to the
principal balance of this Note, and in either case Lender may include the amount
of all unpaid late charges and other amounts owing hereunder or under the Loan
Documents in any credit bid Lender may make at a foreclosure sale. Lender shall
have no obligation to purchase, sell and/or match funds in connection with the
funding or maintaining of the Loan or any portion thereof.

        Section 6.    Certain Provisions Regarding Payments.    All payments
made under this Note shall be applied, to the extent thereof, to late charges,
to accrued but unpaid interest, to unpaid principal, and to any other sums due
and unpaid to Lender under the Loan Documents, in such manner and order as
Lender may elect in its sole discretion, any instructions from Borrower or
anyone else to the contrary notwithstanding. Remittances shall be made without
offset, demand, counterclaim, deduction, or recoupment (each of which is hereby
waived) and shall be accepted subject to the condition that any check or draft
may be handled for collection in accordance with the practice of the collecting
bank or banks. Acceptance by Lender of any payment in an amount less than the
amount then due on any indebtedness shall be deemed an acceptance on account
only, notwithstanding any notation on or accompanying such partial payment to
the contrary, and shall not in any way (a) waive or excuse the existence of an
Event of Default (as hereinafter defined), (b) waive, impair or extinguish any
right or remedy available to Lender hereunder or under the other Loan Documents,
or (c) waive the requirement of punctual payment and performance or constitute a
novation in any respect. Payments received after 2:00 p.m. shall be deemed to be
received on, and shall be posted as of, the following Business Day. Whenever any
payment under this Note or any other Loan Document falls due on a day which is
not a Business Day, such payment may be made on the next succeeding Business
Day.

        Section 7.    Events of Default.    The occurrence of any one or more of
the following shall constitute an "Event of Default" under this Note:

        (a)   Borrower fails to pay any amounts payable by Borrower to Lender
under the terms of this Note on the date on which such payment was due, and
Borrower fails to make such payment within three (3) Banking Days of notice
(whether oral notice, by e-mail or in writing) from Lender to Borrower.

        (b)   Any covenant, agreement or condition in this Note is not fully and
timely performed, observed or kept, subject to any applicable grace or cure
period.

        (c)   An Event of Default (as therein defined) occurs under any of the
Loan Documents other than this Note or under any of the Environmental Agreements
(subject to any applicable grace or cure period).

3

--------------------------------------------------------------------------------



        Section 8.    Remedies.    Upon the occurrence of an Event of Default,
Lender may at any time thereafter exercise any one or more of the following
rights, powers and remedies:

        (a)   Lender may accelerate the Maturity Date and declare the unpaid
principal balance and accrued but unpaid interest on this Note, and all other
amounts payable hereunder and under the other Loan Documents, at once due and
payable, and upon such declaration the same shall at once be due and payable.

        (b)   Lender may set off the amount due against any and all accounts,
credits, money, securities or other property now or hereafter on deposit with,
held by or in the possession of Lender to the credit or for the account of
Borrower, without notice to or the consent of Borrower.

        (c)   Lender may exercise any of its other rights, powers and remedies
under the Loan Documents or the Environmental Agreements or at law or in equity.

        Section 9.    Remedies Cumulative.    All of the rights and remedies of
Lender under this Note, the other Loan Documents and the Environmental
Agreements are cumulative of each other and of any and all other rights at law
or in equity, and the exercise by Lender of any one or more of such rights and
remedies shall not preclude the simultaneous or later exercise by Lender of any
or all such other rights and remedies. No single or partial exercise of any
right or remedy shall exhaust it or preclude any other or further exercise
thereof, and every right and remedy may be exercised at any time and from time
to time. No failure by Lender to exercise, nor delay in exercising, any right or
remedy shall operate as a waiver of such right or remedy or as a waiver of any
Event of Default.

        Section 10.    Costs and Expenses of Enforcement.    Borrower agrees to
pay to Lender on demand all costs and expenses incurred by Lender in seeking to
collect this Note or to enforce any of Lender's rights and remedies under the
Loan Documents, including court costs and reasonable attorneys' fees and
expenses, whether or not suit is filed hereon, or whether in connection with
bankruptcy, insolvency or appeal.

        Section 11.    Service of Process.    Borrower hereby consents to
process being served in any suit, action, or proceeding instituted in connection
with this Note by (a) the mailing of a copy thereof by certified mail, postage
prepaid, return receipt requested, to Borrower and (b) serving a copy thereof
personally upon David L. Rasmussen, General Counsel of Borrower, the agent
hereby designated and appointed by Borrower as Borrower's agent for service of
process. Borrower irrevocably agrees that such service shall be deemed to be
service of process upon Borrower in any such suit, action, or proceeding.
Nothing in this Note shall affect the right of Lender to serve process in any
manner otherwise permitted by law and nothing in this Note will limit the right
of Lender otherwise to bring proceedings against Borrower in the courts of any
jurisdiction or jurisdictions, subject to any provision or agreement for
arbitration or dispute resolution set forth in the Loan Agreement.

        Section 12.    Heirs, Successors and Assigns.    The terms of this Note
and of the other Loan Documents shall bind and inure to the benefit of the
heirs, devisees, representatives, successors and assigns of the parties. The
foregoing sentence shall not be construed to permit Borrower to assign the Loan
except as otherwise permitted under the Loan Documents.

        Section 13.    General Provisions.    Time is of the essence with
respect to Borrower's obligations under this Note. If more than one person or
entity executes this Note as Borrower, all of said parties shall be jointly and
severally liable for payment of the indebtedness evidenced hereby. Borrower and
each party executing this Note as Borrower hereby severally (a) waive demand,
presentment for payment, notice of dishonor and of nonpayment, protest, notice
of protest, notice of intent to accelerate, notice of acceleration and all other
notices (except any notices which are specifically required by this Note or any
other Loan Document), filing of suit and diligence in collecting this Note or
enforcing any of the security herefor; (b) agree to any substitution,
subordination, exchange or release of any such security or the release of any
party primarily or secondarily liable hereon; (c) agree

4

--------------------------------------------------------------------------------




that Lender shall not be required first to institute suit or exhaust its
remedies hereon against Borrower or others liable or to become liable hereon or
to perfect or enforce its rights against them or any security herefor;
(d) consent to any extensions or postponements of time of payment of this Note
for any period or periods of time and to any partial payments, before or after
maturity, and to any other indulgences with respect hereto, without notice
thereof to any of them; and (e) submit (and waive all rights to object) to
non-exclusive personal jurisdiction of any state or federal court sitting in the
state and county in which the Property is located for the enforcement of any and
all obligations under this Note and the other Loan Documents; (f) waive the
benefit of all homestead and similar exemptions as to this Note; (g) agree that
their liability under this Note shall not be affected or impaired by any
determination that any title, security interest or lien taken by Lender to
secure this Note is invalid or unperfected; and (h) hereby subordinate to the
Loan and the Loan Documents any and all rights against Borrower and any security
for the payment of this Note, whether by subrogation, agreement or otherwise,
until this Note is paid in full. A determination that any provision of this Note
is unenforceable or invalid shall not affect the enforceability or validity of
any other provision and the determination that the application of any provision
of this Note to any person or circumstance is illegal or unenforceable shall not
affect the enforceability or validity of such provision as it may apply to other
persons or circumstances. This Note may not be amended except in a writing
specifically intended for such purpose and executed by the party against whom
enforcement of the amendment is sought. Captions and headings in this Note are
for convenience only and shall be disregarded in construing it. This Note and
its validity, enforcement and interpretation shall be governed by the laws of
the State of Utah (without regard to any principles of conflicts of laws) and
applicable United States federal law. Whenever a time of day is referred to
herein, unless otherwise specified such time shall be the local time of the
place where payment of this Note is to be made. The term "Business Day" shall
mean a day on which Lender is open for the conduct of substantially all of its
banking business at its office in the city in which this Note is payable
(excluding Saturdays and Sundays). Capitalized terms used herein without
definition shall have the meanings ascribed to such terms in the Loan Agreement.
The words "include" and "including" shall be interpreted as if followed by the
words "without limitation."

        Section 14.    Notices.    Any notice, request, or demand to or upon
Borrower or Lender shall be deemed to have been properly given or made when
delivered in accordance with the terms of the Loan Agreement regarding notices.

        Section 15.    No Usury.    It is expressly stipulated and agreed to be
the intent of Borrower and Lender at all times to comply with applicable state
law or applicable United States federal law (to the extent that it permits
Lender to contract for, charge, take, reserve, or receive a greater amount of
interest than under state law) and that this Section shall control every other
covenant and agreement in this Note and the other Loan Documents. If applicable
state or federal law should at any time be judicially interpreted so as to
render usurious any amount called for under this Note or under any of the other
Loan Documents, or contracted for, charged, taken, reserved, or received with
respect to the Loan, or if Lender's exercise of the option to accelerate the
Maturity Date, or if any prepayment by Borrower results in Borrower having paid
any interest in excess of that permitted by applicable law, then it is Lender's
express intent that all excess amounts theretofore collected by Lender shall be
credited on the principal balance of this Note and all other indebtedness
secured by the Security Instruments, and the provisions of this Note and the
other Loan Documents shall immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new documents, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder or thereunder. All sums paid or agreed to be paid to Lender for the
use or forbearance of the Loan shall, to the extent permitted by applicable law,
be amortized, prorated, allocated, and spread throughout the full stated term of
the Loan.

5

--------------------------------------------------------------------------------



        THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.

        THERE ARE NO ORAL AGREEMENTS BETWEEN THE PARTIES.

[Remainder of Page Intentionally Left Blank]

6

--------------------------------------------------------------------------------



        Borrower has duly executed this Note as of the date first above written.

    BORROWER:
 
 
 
 
EXTRA SPACE PROPERTIES THIRTY LLC
a Delaware limited liability company
 
 
 
 
By:
 
/s/ KENT W. CHRISTENSEN


--------------------------------------------------------------------------------

        Name:   Kent W. Christensen         Title:   Manager

7

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.33



Promissory Note (Borrowing Base Revolving Line of Credit)
